UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-4630 John Hancock Investment Trust III (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone, Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: October 31 Date of reporting period: January 31, 2013 ITEM 1. SCHEDULE OF INVESTMENTS Greater China Opportunities Fund As of 1-31-13 (Unaudited) Shares Value Common Stocks 99.1% (Cost $57,096,692) China 36.4% Bank of China, Ltd., H Shares 755,000 373,263 Bank of Communications Company, Ltd., H Shares 525,000 446,402 China Coal Energy Company, Ltd., H Shares 328,000 366,560 China Communications Construction Company, Ltd., H Shares 746,000 761,659 China Construction Bank Corp., H Shares 3,315,000 2,863,516 China Eastern Airlines Corp., Ltd., H Shares (I) 2,160,000 981,240 China Life Insurance Company, Ltd., H Shares 352,000 1,177,016 China Machinery Engineering Corp. (I) 900,000 823,942 China Minsheng Banking Corp., Ltd., H Shares 420,500 605,868 China Modern Dairy Holdings, Ltd. (I) 1,177,000 359,791 China National Building Material Company, Ltd., H Shares 468,000 749,336 China Pacific Insurance Group Company, Ltd., H Shares 462,800 1,817,582 CNOOC, Ltd. 849,000 1,748,054 CPMC Holdings, Ltd. 813,000 653,127 Golden Wheel Tiandi Holdings Company, Ltd. (I) 3,000,000 642,133 Hilong Holding, Ltd. 2,188,000 827,783 Industrial & Commercial Bank of China, Ltd., H Shares 3,879,500 2,922,638 Kingsoft Corp., Ltd. 1,627,000 1,413,312 Li Ning Company, Ltd. (I) 1,270,500 852,923 PetroChina Company, Ltd., H Shares 926,000 1,316,441 Shenzhou International Group Holdings, Ltd. 419,000 1,002,794 Sunac China Holdings Ltd. 2,131,000 1,736,895 Tencent Holdings, Ltd. 42,100 1,474,849 Tingyi Holding Corp. 244,000 687,424 Hong Kong 34.7% AIA Group, Ltd. 493,600 1,964,937 BOC Hong Kong Holdings, Ltd. 274,000 939,889 Cheung Kong Holdings, Ltd. 52,000 852,625 Cheung Kong Infrastructure Holdings, Ltd. 132,000 832,495 China Everbright International, Ltd. 2,079,000 1,153,610 China Mobile, Ltd. 129,500 1,417,506 China Power International Development, Ltd. 1,891,000 682,939 China Resources Land, Ltd. 452,000 1,373,803 Comba Telecom Systems Holdings, Ltd. 1,338,000 484,342 Geely Automobile Holdings Company, Ltd. 1,630,000 856,183 Haier Electronics Group Company, Ltd. (I) 459,000 764,338 Hong Kong & China Gas Company, Ltd. 173,100 492,006 Hong Kong Exchanges & Clearing, Ltd. 45,400 862,585 Hutchison Whampoa, Ltd. 147,000 1,644,742 Kerry Properties, Ltd. 260,000 1,408,526 Kingboard Chemical Holdings, Ltd. 200,000 664,810 Kunlun Energy Company, Ltd. 416,000 865,411 Lee & Man Chemical Company, Ltd. 914,000 580,653 Lifestyle International Holdings, Ltd. 142,500 365,540 Melco International Development, Ltd. 472,000 763,916 New World Development Company, Ltd. 423,000 780,437 Pacific Basin Shipping, Ltd. 1,589,000 927,679 Sino Biopharmaceutical 1,484,000 740,903 Swire Properties, Ltd. 248,600 909,653 Tianjin Development Holdings, Ltd. (I) 568,000 399,321 Wharf Holdings, Ltd. 150,000 1,324,799 Xinyi Glass Holdings Company, Ltd. 1,940,000 1,275,048 1 Greater China Opportunities Fund As of 1-31-13 (Unaudited) Shares Value Macau 1.7% Sands China, Ltd. 243,600 1,229,111 Taiwan 26.3% Advanced Semiconductor Engineering, Inc. 499,000 402,020 Cheng Shin Rubber Industry Company, Ltd. 411,500 1,073,137 China Life Insurance Company, Ltd. (I) 565,466 559,035 Evergreen Marine Corp., Ltd. (I) 1,002,000 629,766 Fubon Financial Holding Company, Ltd. 585,000 747,759 Hon Hai Precision Industry Company, Ltd. 357,700 1,022,231 HTC Corp. 41,000 404,347 Innolux Corp. (I) 1,114,000 579,166 Kinsus Interconnect Technology Corp. 158,000 495,423 Largan Precision Company, Ltd. 22,000 574,862 MediaTek, Inc. 221,000 2,414,422 Mega Financial Holding Company, Ltd. 1,678,715 1,372,748 Novatek Microelectronics Corp., Ltd. 241,000 956,824 Ruentex Industries, Ltd. 175,000 444,568 Sigurd Microelectronics Corp. 468,000 421,301 Taiwan Cement Corp. 345,000 466,416 Taiwan Mobile Company, Ltd. 221,000 786,383 Taiwan Semiconductor Manufacturing Company, Ltd. 1,304,089 4,476,374 Tong Hsing Electronic Industries, Ltd. 103,000 395,808 TPK Holding Company, Ltd. 39,000 669,513 Vivotek Inc (I) 83,000 292,345 Total investments (Cost $57,096,692)† 99.1% Other assets and liabilities, net 0.9% Total net assets 100.0% The percentage shown for each investment category is the total value of the category as a percentage of the net assets of the Fund. (I) Non-income producing security. † At 1-31-13, the aggregate cost of investment securities for federal income tax purposes was $57,098,500. Net unrealized appreciation aggregated $15,248,303, of which $15,840,992 related to appreciated investment securities and $592,689 related to depreciated investment securities. The Fund had the following sector composition as of 1-31-13 (as a percentage of total net assets): Financials 35.2% Information Technology 23.5% Consumer Discretionary 11.8% Industrials 10.0% Energy 7.0% Materials 3.4% Telecommunication Services 3.0% Utilities 2.8% Consumer Staples 1.4% Health Care 1.0% Other 0.9% 2 Greater China Opportunities Fund As of 1-31-13 (Unaudited) Notes to the Schedule of Investments Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P
